Per Curiam.
Appellant was found guilty of the unlawful sale of cannabis sativa or marijuana under the provisions of RCW 69.33.410, on May 9, 1969. On that date, a notice of appeal was entered. In State v. Zornes, 78 Wn.2d 9, 475 P.2d 109 (1970), we held that the Uniform Narcotic Drug Act (RCW 69.33) becomes inapplicable to a criminal offense involving marijuana, whether the proceeding be at the prosecution stage or pending appeal, as of the effective date of Laws of 1969, Ex. Ses., ch. 256, § 7(13), which removed marijuana from the scope of the act. Since the appeal is now pending, the judgment in this case must be reversed and the action dismissed. It is so ordered.